DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
 Applicant has amended claims 18 – 19 to overcome the 35 U.S.C. 101 rejections to the claims provided in the previous office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/25/2022 and 03/11/2022 have been considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97.

Response to Arguments
Applicant's arguments filed on 03/15/2022 with respect to claim 13 has been considered but is not persuasive.
Please refer to the following office action, which clearly sets forth the reasons for non-persuasiveness.

	In response to Applicant's arguments, 37 CFR § 1.111 (b) states, "A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section." Applicant has failed to specifically point out how the language of the claims patentably distinguishes them from the references. 
	Examiner notes that UCHIYAMA teaches calculate the defocus amount based on the input of the pixel information, calculate second focus lens position information, by using the lens position information from the interchangeable lens and the defocus amount, and output the second focus lens position information to the interchangeable lens in at least paragraphs 0069 also paragraphs 0055 – 0056 also 0060.
Hence the previous rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by UCHIYAMA (US PgPub No. 2014/0267831). 
Regarding claim 13, UCHIYAMA teaches imaging system comprising an interchangeable lens and an imaging device (figure 1; imaging device with interchangeable lens), wherein the interchangeable lens is configured to acquire lens position information regarding a focus lens and a zoom lens at a predetermined time interval during an exposure time period of a detection information acquisition pixel for use in calculation of a defocus amount (figure 1 item 120 and paragraphs 0055 - 0056 and 0060; wherein the interchangeable lens is configured to acquire lens position information regarding a focus lens and a zoom lens at a predetermined time interval during an exposure time period of a detection information acquisition pixel for use in calculation of a defocus amount), and output the lens position information to the imaging device (paragraph 0053 and 0069; figure 1 item 110 transmits to item 209; output the lens position information to the imaging device), and the imaging device is configured to receive an input of pixel information regarding the detection information acquisition pixel (figure 1 item 204 sends information to item 205 which sends information to items 207/208 and finally to item 209; the imaging device is configured to receive an input of pixel information regarding the detection information acquisition pixel), calculate the defocus amount based on the input of the pixel information, calculate second focus lens position information, by using the lens position information from the interchangeable lens and the defocus amount, and output the second focus lens position information to the .

Allowable Subject Matter
Claims 14 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is a statement of reasons for the indication of allowable subject matter for claim 14:  “wherein the imaging device includes a memory that stores a cam curve representing a relationship between a position of the zoom lens and a position of the focus lens according to the subject distance, and the imaging device is further configured to detect points, on the cam curve, corresponding to multiple sets of the lens position information, calculate an average value of multiple sets of the points that are detected on the cam curve, and calculate the second focus lens position information by using the average value and the defocus amount” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

claim 15:  “wherein the interchangeable lens includes a memory that stores a cam curve representing a relationship between a position of the zoom lens and a position of the focus lens according to the subject distance, and the interchangeable lens is further configured to acquire a latest zoom lens position after receiving an input of the second focus lens position information from the imaging device, detect, from the cam curve, a corresponding point between the second focus lens position information and the latest zoom lens position, and perform focus control based on the corresponding point that is detected” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Claims 1 – 9, 11 – 12, and 16 - 19 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest a control circuitry configured to transmit zoom lens position information indicating the position of the zoom lens and focus lens position information indicating the position of the focus lens to an imaging device, responsive to transmitting the zoom lens position information and the focus lens position information, receive second focus lens position information from the imaging device, the second focus lens position information based on the zoom lens position information and the focus lens position information, and perform focus control by driving the focus lens, the focus control based on the second focus lens position information and the cam curve; in combination with other elements of the claim.

claims 2 – 7, claims 2 – 7 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 8, the prior art of record fails to teach or fairly suggest a focus control circuitry configured to calculate an in-focus position of the focus lens, wherein the focus control circuitry is further configured to receive an input of pixel information regarding a detection information acquisition pixel, calculate a defocus amount based on the input of the pixel information, receive, from a connected interchangeable lens device, an input of multiple sets of lens position information regarding the focus lens and the zoom lens acquired at a predetermined time interval during an exposure time period of the detection information acquisition pixel, detect points, on the cam curve, corresponding to the multiple sets of lens position information, calculate an average value of multiple sets of the points that are detected on the cam curve, and calculate second focus lens position information by using the average value and the defocus amount; in combination with other elements of the claim.

Regarding claims 9 and 11 - 12, claims 9 and 11 - 12 are allowed as being dependent from allowed independent claim 8.

Regarding independent claim 16, the prior art of record fails to teach or fairly suggest transmitting, with a control circuitry of an interchangeable lens, zoom lens position information indicating a position of a zoom lens and focus lens position information indicating a position of a focus lens to an imaging device, responsive to 

Regarding independent claim 17, the prior art of record fails to teach or fairly suggest an input of pixel information regarding a detection information acquisition pixel, calculating, with the focus control circuitry, a defocus amount based on the input of the pixel information; receiving, with the focus control circuitry, from a connected interchangeable lens device, an input of multiple sets of lens position information regarding a focus lens and a zoom lens acquired at a predetermined time interval during an exposure time period of the detection information acquisition pixel; detecting points, with the focus control circuitry, on a cam curve, corresponding to the multiple sets of lens position information; calculating, with the focus control circuitry, an average value of multiple sets of the points that are detected on the cam curve; and calculating, with the focus control circuitry, second focus lens position information by using the average value and the defocus amount; in combination with other elements of the claim.

Regarding independent claim 18, the prior art of record fails to teach or fairly suggest transmitting zoom lens position information indicating a position of the a zoom lens and focus lens position information indicating a position of a focus lens to an imaging 

Regarding independent claim 19, the prior art of record fails to teach or fairly suggest receiving an input of pixel information regarding a detection information acquisition pixel and calculation of a defocus amount; receiving, from a connected interchangeable lens device, an input of multiple sets of lens position information regarding a focus lens and a zoom lens acquired at a predetermined time interval during an exposure time period of the detection information acquisition pixel; detecting points, on a cam curve, corresponding to the multiple sets of lens position information; calculating an average value of multiple sets of the points that are detected on the cam curve; and calculating second focus lens position information by using the average value and the defocus amount; in combination with other elements of the claim.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan	
/USMAN A KHAN/Primary Examiner, Art Unit 2696
03/28/2022